
	
		II
		111th CONGRESS
		2d Session
		S. 3379
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2010
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to reduce carbon pollution and
		  create clean energy jobs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pollution and Costs Reduction
			 Act.
		2.FindingsCongress finds that—
			(1)actions taken to
			 reduce greenhouse gas emissions and emissions of other air pollutants, as
			 defined in section 302 of the Clean Air Act (42 U.S.C. 7602), will spur
			 investments that create new jobs and foster innovation and entrepreneurship in
			 clean technology industries; and
			(2)on April 2, 2007,
			 in Massachusetts v. EPA, 549 U.S. 497 (2007), the Supreme Court held that
			 greenhouse gases are air pollutants, as defined in section 302 of the Clean Air
			 Act (42 U.S.C. 7602).
			3.Building
			 pollution reduction programSection 105 of the Clean Air Act (42 U.S.C.
			 7405) is amended by adding at the end the following:
			
				(f)Building
				pollution reduction program
					(1)DefinitionsIn
				this subsection:
						(A)Air
				pollutantThe term air pollutant has the meaning
				given the term in section 302.
						(B)Greenhouse
				gasesThe term greenhouse gases means carbon
				dioxide, methane, nitrous oxide, hydrofluorocarbons, per­fluo­ro­car­bons, and
				sulfur hexafluoride.
						(C)Greenhouse gas
				emissionsThe term greenhouse gas emissions
				means—
							(i)direct greenhouse
				gas emissions from sources that are owned or controlled by an owner of a
				building; and
							(ii)indirect
				greenhouse gas emissions resulting from the generation of electricity, heat, or
				steam purchased by the owner of a building.
							(D)Renewable
				biomassThe term renewable biomass has the meaning
				given the term in section 211(o)(1).
						(2)ProgramThe
				Administrator shall establish and carry out a program, to be known as the
				Building Pollution Reduction Program, to provide assistance to
				owners of buildings in the United States to reduce the emission of air
				pollutants and building operating costs by—
						(A)constructing
				highly efficient buildings in the United States; or
						(B)increasing the
				efficiency of and reducing the greenhouse gas emissions associated with
				existing buildings in the United States.
						(3)RequirementsThe
				Administrator shall provide assistance under this section to owners of
				buildings in the United States based on the extent to which projects relating
				to the buildings of the owners result in verifiable, additional, and
				enforceable reductions in emissions of air pollutants through operational
				improvements such as—
						(A)improved energy
				efficiency;
						(B)increased
				water-use efficiency;
						(C)use of renewable
				energy sources; and
						(D)such additional
				measures, as determined by the Administrator, as will result in a measurable
				decrease in emissions of air pollutants.
						(4)PriorityIn
				providing assistance under this subsection, the Administrator shall give
				priority to projects that—
						(A)achieve the
				following minimum scores as evaluated by energy performance bench­marking
				tools—
							(i)in new or
				renovated buildings that demonstrate exemplary performance by achieving—
								(I)a minimum score
				of 75 on the benchmarking tool of the Energy Star program established by
				section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a);
				or
								(II)an equivalent
				score on an established energy performance bench­marking metric selected by the
				Administrator, such as the metric used for the National Building Rating Program
				of the Department of Energy; and
								(ii)in retrofitted
				existing buildings that demonstrate—
								(I)substantial
				improvement in the score or rating on the bench­marking tool described in
				clause (i) by a minimum of 30 points; or
								(II)an equivalent
				improvement using an established performance bench­marking metric selected by
				the Administrator;
								(B)are completed by
				building owners with a proven track record of reducing pollution through the
				measures described in paragraph (3); and
						(C)result in
				measurable pollution reduction benefits not encompassed within the metrics of
				the Energy Star program described in subparagraph (A)(i)(I).
						(5)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Administrator to carry out this section $50,000,000 for each of fiscal years
				2011 through
				2015.
					.
		4.Advanced
			 biofuels
			(a)FindingsCongress finds that—
				(1)according to the
			 Environmental Protection Agency, the transportation sector is responsible for a
			 significant quantity of the greenhouse gas emissions of the United
			 States;
				(2)advanced,
			 environmentally sustainable bio­fuels can help promote a safe, secure, and
			 domestic source of low-carbon fuels that reduce the emissions of pollutants (as
			 defined in section 302 of the Clean Air Act (42 U.S.C. 7602)); and
				(3)such biofuels
			 can—
					(A)help the United
			 States reduce greenhouse gas emissions, which are considered to be air
			 pollutants under section 302 of that Act (42 U.S.C. 7602); and
					(B)benefit consumers
			 and environmental quality.
					(b)Definition of
			 advanced green biofuelSection 211(o)(1) of the Clean Air Act (42
			 U.S.C. 7545(o)(1)) is amended—
				(1)by redesignating
			 subparagraphs (C) through (L) as subparagraphs (D) through (M), respectively;
			 and
				(2)by inserting
			 after subparagraph (B) the following:
					
						(C)Advanced green
				biofuelThe term advanced green biofuel means an
				advanced biofuel that the Administrator determines—
							(i)has lifecycle
				greenhouse gas emissions that are at least 60 percent less than the baseline
				lifecycle greenhouse gas emissions;
							(ii)is made from
				advanced renewable biomass; and
							(iii)minimizes
				biorefinery water requirements to the maximum extent achievable, taking into
				consideration costs and other appropriate
				factors.
							.
				(c)Advanced
			 biofuelsSection 211 of the Clean Air Act (42 U.S.C. 7545) is
			 amended by inserting after subsection (o) the following:
				
					(p)Advanced
				biofuels
						(1)Definition of
				advanced renewable biomassIn
				this subsection:
							(A)Advanced
				renewable biomassThe term advanced renewable
				biomass means renewable biomass that is produced using sustainable
				practices, as determined by the Administrator, in consultation with the
				Secretary of Agriculture, taking into consideration factors such as—
								(i)the maintenance
				and enhancement of the quality and productivity of the soil;
								(ii)the conservation
				of soil, water, energy, natural resources, and fish and wildlife
				habitat;
								(iii)the maintenance
				and enhancement of the quality of surface water and groundwater;
								(iv)the protection
				of the health and safety of individuals involved in the production
				system;
								(v)the promotion of
				the well-being of animals;
								(vi)the increase in
				employment opportunities in the agricultural sector; and
								(vii)prevention of
				the introduction of invasive species, including consideration of a review by
				the Invasive Species Council established by Executive Order 13112 (64 Fed. Reg.
				6183 (February 3, 1999)).
								(B)ProgramThe
				term Program means the 1,000,000,000-Gallon Challenge Grant
				Program established under paragraph (2)(A).
							(C)Renewable
				biomassThe term renewable biomass has the meaning
				given the term in subsection (o)(1).
							(2)1,000,000,000-Gallon
				Challenge Grant Program
							(A)EstablishmentThe
				Administrator shall establish within the Environmental Protection Agency a
				program, to be known as the 1,000,000,000-Gallon Challenge Grant
				Program, under which the Administrator shall provide grants in
				accordance with this subsection.
							(B)Applications
								(i)In
				generalDuring each calendar year for the period described in
				clause (ii), the Administrator shall solicit applications for grants under the
				Program from owners and operators of projects that, as determined by the
				Administrator, have the potential, in the aggregate, to produce up to
				500,000,000 gallons in annual domestic production capacity of advanced green
				biofuels.
								(ii)Description of
				periodThe period referred to in clause (i) is the period
				that—
									(I)begins on the
				date of establishment of the Program; and
									(II)ends on the date
				on which, as determined by the Administrator, the Program supports projects
				that have the potential to produce, or are producing, not less than
				1,000,000,000 gallons in annual domestic production capacity of advanced green
				biofuels.
									(iii)Adjustments
									(I)Definition of
				adjustment periodIn this clause, the term adjustment
				period means the period that—
										(aa)begins on the
				date of establishment of the Program; and
										(bb)ends on the
				earlier of, as determined by the Administrator—
											(AA)the date on
				which the Program supports projects that have the potential to produce, or are
				producing, not less than 1,000,000,000 gallons in annual domestic production
				capacity of advanced green biofuels; and
											(BB)the date on
				which the Program achieves the annual domestic production capacity targets of
				the Program.
											(II)Solicitation
				of applicationsFor any calendar year during the adjustment
				period for which an application for a grant under the Program is withdrawn, or
				for which a recipient of a grant under the Program fails to meet the domestic
				production capacity targets of the recipient (as determined by the
				Administrator), the Administrator shall solicit additional applications for
				grants under the Program.
									(iv)Application
				policyThe grant solicitation process of the Program shall
				provide for, as determined by the Administrator—
									(I)simplified,
				standardized, and timely solicitation of applications; and
									(II)a simplified,
				standardized funding process that requires—
										(aa)timely receipt
				and review of applications; and
										(bb)protection of
				proprietary information provided in applications.
										(C)Types of
				grantsIn carrying out the Program, the Administrator shall
				provide 4 types of grants, as follows:
								(i)Research and
				development grants
									(I)In
				generalA research and development grant may be provided under
				the Program to a project that, as determined by the Administrator, will assist
				biofuel developers in producing advanced green biofuels by facilitating—
										(aa)the development
				of technologies to produce advanced green biofuels;
										(bb)the creation of
				technologies used in facilities that produce advanced green biofuels; or
										(cc)the production
				of advanced green biofuels, including renewable biomass.
										(II)LimitationThe
				amount of a research and development grant provided under the Program shall not
				exceed the lesser of—
										(aa)an
				amount equal to 80 percent of the cost of the project; or
										(bb)$2,000,000.
										(ii)Planning
				grants
									(I)In
				generalA planning grant may be provided under the Program to a
				project that, as determined by the Administrator, will assist biofuel
				developers in producing advanced green biofuels by facilitating the development
				and finalization of project plans and contracts that demonstrate that the
				project—
										(aa)has the
				potential for commercial viability; and
										(bb)is
				likely to be operational by not later than 3 years after the date on which the
				planning grant is provided.
										(II)LimitationThe
				amount of a planning grant provided under the Program shall not exceed the
				lesser of—
										(aa)an
				amount equal to 80 percent of the cost of the project; or
										(bb)$2,000,000.
										(iii)Translational
				grants
									(I)In
				generalA trans­la­tion­al grant, which helps to create
				successful technological innovations and the commercial use of those
				innovations, may be provided under the Program to a project that, as determined
				by the Administrator, will assist biofuel developers in producing advanced
				green biofuels, including from the development of a basic proof-of-concept for
				the project to the establishment of a pilot-scale advanced green biofuel
				production facility through a phased process, as described in subclause
				(II).
									(II)PhasesThe
				phases referred to in subclause (I) are the following:
										(aa)Phase
				IA project shall be considered to be in phase I for purposes of
				this subparagraph if the purpose of the project is to determine the scientific
				and technical merit and feasibility of ideas that appear to have commercial
				potential, as described in item (bb).
										(bb)Phase
				IIA project shall be considered to be in phase II for purposes
				of this subparagraph if the purpose of the project is to advance the
				development of a project that meets particular Program needs, based on the
				scientific and technical merit and feasibility demonstrated in the application
				for the project (as evidenced by phase I of the project), taking into
				consideration, among other things, the commercial potential of the project, as
				evidenced by—
											(AA)the record of
				success of the applicable biofuel developer in commercializing the results of
				research;
											(BB)the existence of
				phase II-appropriate funding commitments from the private sector or a funding
				source other than the Program;
											(CC)the existence of
				commitments for phase III of the project; and
											(DD)the presence of
				other indicators of the commercial potential of the project.
											(cc)Phase
				IIIA project shall be considered to be in phase III for purposes
				of this subclause if—
											(AA)the project has
				completed phases I and II; and
											(BB)commercial
				application of, or the continuation of work on, the project will be funded by
				the private sector or a funding source other than the Program.
											(III)LimitationThe
				amount of a translational grant provided under the Program shall not exceed the
				lesser of—
										(aa)an
				amount equal to 80 percent of the cost of the project; or
										(bb)$8,000,000.
										(iv)Construction
				grants
									(I)In
				generalA construction grant may be provided under the Program to
				a project that, as determined by the Administrator—
										(aa)will assist
				biofuel developers in producing advanced green biofuels by paying construction
				costs and other costs;
										(bb)demonstrates the
				potential for commercial success; and
										(cc)will commence
				construction by not later than 1 year after the date on which the construction
				grant is provided.
										(II)LimitationThe
				amount of a construction grant provided under the Program shall not exceed an
				amount equal to 60 percent of the cost of the project.
									(D)Selection
								(i)Research and
				development grantsIn evaluating applications for research and
				development grants under the Program, the Administrator shall take into
				consideration—
									(I)the potential of
				a project for commercial viability;
									(II)the potential of
				the project to provide environmental and public health benefits;
									(III)the potential
				of the project to use existing fuel delivery and distribution systems;
				and
									(IV)such other
				factors as the Administrator determines to be appropriate.
									(ii)Planning
				grantsIn evaluating applications for planning grants under the
				Program, the Administrator shall take into consideration—
									(I)the potential of
				a project for commercial viability;
									(II)the potential of
				the project to provide environmental and public health benefits;
									(III)the potential
				of the project to use existing fuel delivery and distribution systems;
									(IV)the scalability
				of the project; and
									(V)such other
				factors as the Administrator determines to be appropriate.
									(iii)Translational
				grantsIn evaluating applications for translational grants under
				the Program, the Administrator shall take into consideration—
									(I)the potential of
				a project for commercial viability;
									(II)the potential of
				the project to provide environmental and public health benefits;
									(III)the potential
				of the project to use existing fuel delivery and distribution systems;
									(IV)the scalability
				of the project; and
									(V)such other
				factors as the Administrator determines to be appropriate.
									(iv)Construction
				grantsIn evaluating applications for construction grants under
				the Program, the Administrator shall take into consideration—
									(I)the potential of
				a project for commercial success;
									(II)the potential of
				the project to provide environmental and public health benefits;
									(III)the potential
				of the project to use existing fuel delivery and distribution systems;
									(IV)the scalability
				of the project;
									(V)the readiness of
				the project to commence construction by not later than 1 year after the date on
				which the construction grant is provided; and
									(VI)such other
				factors as the Administrator determines to be appropriate.
									(v)Exercise of
				discretion in funding projectsThe Administrator shall not
				exclude an application from consideration under this subparagraph solely on the
				basis that the project that is the subject of the application uses, or proposes
				to use, any item described in subsection (o)(1)(I).
								(E)Coordination
				with complementary programs
								(i)Definition of
				complementary programIn this subparagraph, the term
				complementary program means a grant program under any other
				provision of law (including a regulation) under which a recipient of a grant
				under the Program receives, or has the potential to receive, funds to assist
				the project of the recipient to achieve environmental performance standards
				equivalent to, or greater than, the standards required under the
				Program.
								(ii)Effect of
				Program
									(I)In
				generalA grant provided to a recipient under the Program—
										(aa)shall be
				provided in addition to any grant provided to the recipient under a
				complementary program; and
										(bb)shall not be
				diminished as a result of receipt by the recipient of funds under any
				complementary program.
										(II)Amount of
				other grantsReceipt of a grant under the Program shall not
				affect the amount the recipient is otherwise eligible to receive under any
				complementary program.
									(3)Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this subsection $500,000,000 for the
				period of fiscal years 2011 through
				2015.
						.
			
